Citation Nr: 9905048	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an earlier effective date for special 
monthly compensation based on loss of a creative organ.

2.  Whether there was clear and unmistakable error in the 
April 1985 Regional Office (RO) rating action in failing to 
award special monthly compensation based on loss of a 
creative organ.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1984, and from November 1987 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 1995 and 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan.

This case was the subject of a Board remand dated in 
September 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had a hysterectomy prior to service, and 
incurred anatomical loss of a creative organ during a period 
of active service.

3.  The April 1985 rating decision denying entitlement to 
special monthly compensation based on loss of a creative 
organ was based on an existing interpretation of the law, and 
did not undebatably apply the statute or regulatory 
provisions extant incorrectly.


CONCLUSIONS OF LAW

1.  The RO's rating decision of April 10, 1985, was not 
clearly and unmistakably erroneous in denying entitlement to 
special monthly compensation for anatomical loss of a 
creative organ.  VAOPGCPREC 5-89 (VA O.G.C. Prec. 5-89);  
VAOPGCPREC 88-90 (VA O.G.C. 88-90);  VAOPGCPREC 93-90 (VA 
O.G.C. Prec. 93-90);  38 C.F.R. 3.105(a) (1998);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for an effective date earlier than May 3, 
1994, for special monthly compensation for anatomical loss of 
a creative organ, are not met. VAOPGCPREC 88-90 (VA O.G.C. 
88-90);  38 U.S.C.A. 5110(g) (West 1991);  38 C.F.R. 
§ 3.114(a) (1998); Sabonis.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in April 1985, the RO found that 
while service connection for removal of the right ovary in 
service was warranted, special monthly compensation for loss 
of a reproductive organ was not for consideration because the 
veteran had a hysterectomy prior to service. 

On May 3, 1995, the RO received the veteran's reopened claim 
for SMC for loss of a reproductive organ during service.

In a rating decision dated in September 1995, the RO granted 
the veteran's claim for special monthly compensation, 
effective May 3, 1994.  As the RO noted, evidence of record 
showed that the veteran incurred a loss of a creative organ 
while on active duty even though she had a pre-service 
hysterectomy.  As the RO further noted, a General Counsel 
opinion of March 23, 1989, determined that removal of a 
creative organ during service, even where there was prior 
loss of use,  established entitlement to SMC benefits.  See 
VAOPGCPREC 5-89 (VA O.G.C. Prec. 5-89).  The RO held that the 
veteran reopened her claim on May 3, 1995, and that therefore 
under the provisions of 38 C.F.R. § 3.114 she was entitled to 
a one-year retroactive award of special monthly compensation 
for loss of a creative organ, effective May 3, 1994.

The veteran's appeal of the September 1995 RO rating decision 
was remanded by the Board to the RO for initial adjudication 
of the issue of whether there was clear and unmistakable 
error in the April 1985 rating action in failing to award 
special monthly compensation based on loss of a creative 
organ.

In a rating decision dated in February 1998, the RO 
determined that the April 10, 1985 RO decision that the 
veteran was not entitled to special monthly compensation for 
loss of a creative organ was not clearly and unmistakably 
erroneous.  In its decision, the RO stated that the General 
Counsel opinion dated March 23, 1989 (VAOPGCPREC 5-89 (VA 
O.G.C. Prec. 5-89)) which allowed for special monthly 
compensation for the loss of a creative organ which had 
already lost its use was considered a liberalizing 
interpretation of the law.  The RO held that the RO decision 
in April 1985 was not erroneous because it was made based on 
the interpretation of the law at that time.

The veteran and her representative do not dispute that she 
had a hysterectomy before service or that her right ovary was 
removed during service.

Analysis

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Clear and unmistakable error in a prior adjudication 
exists when (1) [e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied;  (2) the error is undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made;  and (3) it is 
determined that the error was based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc);  Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  If clear and 
unmistakable error is established, the prior decision will be 
reversed and amended.  38 C.F.R. § 3.105(a).

A veteran, male or female, who has an elective sterilization 
procedure prior to service, and incurs an anatomical loss of 
a creative organ in service, is entitled to special monthly 
compensation.  VAOPGCPREC 5-89 (VA O.G.C. Prec. 5-89).

Where a VA administrative issue provides the legal 
interpretation establishing a veteran's entitlement to 
special monthly compensation authorized in then  38 U.S.C.A. 
§ 314(k) (now codified at 38 U.S.C.A. § 1114(k)), the 
effective date of benefits is determined by the application 
of the criteria set forth in then 38 U.S.C.A. § 3010(g) (now 
38 U.S.C.A. 5110(g)) and its implementing regulation 38 
C.F.R. 3.114(a).  VAOPGCPREC 88-90 (VA O.G.C. Prec. 88-90).  

Pursuant to former 38 U.S.C.A. § 314(k) ((currently 
recodified as 38 U.S.C.A. § 1114(k) (West 1991)), which 
authorizes special monthly compensation for anatomical loss 
or loss of use of one or more creative organs as a result of 
service-connected disability, a veteran who suffers a 
service-connected anatomical loss of a creative organ is 
entitled to SMC, regardless of whether the veteran suffered 
prior nonservice-connected loss of use of that creative 
organ.  This is true notwithstanding that the loss of use 
resulted from prior anatomical loss of other organs.  Where 
the veteran's entitlement to SMC was terminated because the 
nonservice-connected loss of use predated the anatomical 
loss, the veteran's entitlement to SMC should be restored.  
VAOPGCPREC 93-90 (VA O.G.C. Prec. 93-90).

Determination of the effective date of SMC, where a veteran 
was previously denied benefits and a VA Administrative issue 
has since provided a legal interpretation which results in 
the granting of the benefits, is governed by VAOPGCPREC 88-90 
(VA O.G.C. Prec. 88-90).  That opinion requires the 
application of the criteria set forth in former 38 U.S.C.A. 
3010(g) (currently recodified as 38 U.S.C.A. 5110(g) (West 
1991)) and its implementing regulation 38 C.F.R. § 3.114(a) 
in situations where the initial decision did not constitute 
clear and unmistakable error.  The cited statute and 
regulation authorize establishment of an effective date based 
on the issuance of the precedent General Counsel opinion 
giving rise to entitlement.  VAOPGCPREC 93-90 (VA O.G.C. 
Prec. 93-90).

Where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. 5110(g) (1991);  38 C.F.R. §§ 3.114(a), 3.400(p) 
(1998).  If a claim is reviewed at the request of a claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to such request.  38  C.F.R. § 3.114(a).

In VAOPGCPREC 88-90 (VA O.G.C. Prec. 88-90), the office of 
General Counsel addressed the question of whether the 
effective date for special monthly compensation under 38 
U.S.C.A. § 314(k) (now codified at 38 U.S.C.A. § 1114(k)) was 
retroactive to the date of entitlement, or instead to the 
date of the VA administrative issue holding that 314(k) 
compensation may be paid in situations where loss of use of a 
creative organ predated service-connected anatomical loss.  
As noted above, the General Counsel held that where a VA 
administrative issue provides the legal interpretation 
establishing a veteran's entitlement to special monthly 
compensation authorized in  38 U.S.C.A. 314(k), the effective 
date of benefits is determined by the application of the 
criteria set forth in then 38 U.S.C.A. § 3010(g) (now 38 
U.S.C.A. 5110(g)) and its implementing regulation 38 C.F.R. 
3.114(a).  

VAOPGCPREC 88-90 (VA O.G.C. Prec. 88-90) and VAOPGCPREC 93-90 
(VA O.G.C. Prec. 93-90) necessarily imply, if they do not 
state explicitly, that the RO's interpretation 38 U.S.C.A. 
§ 314(k) at the time of the April 1985 rating decision did 
not constitute clear and unmistakable error.  Otherwise, the 
General Counsel would have been compelled to find that the 
earlier rating decisions based on such a policy would have to 
be reversed and amended, see 38 C.F.R. § 3.105(a), to include 
assignment of an effective date based on the date of the 
earlier claim, rather than based on the date of issuance of 
VAOPGCPREC 89-5 (VA O.G.C. Prec. 89-5) and the date of the 
reopened claim.  

Thus, in light of VAOPGCPREC 88-90 (VA O.G.C. Prec. 88-90) 
and VAOPGCPREC 93-90 (O.G.C. Prec. 93-90), VAOPGCPREC 5-89 
(VA O.G.C. Prec. 5-89) is best viewed as an instance where a 
new "administrative issue alters the interpretation of an 
already existing benefit."  VAOPGCPREC 88-90 (VA O.G.C. 
Prec. 88-90).  This General Counsel opinion explicitly states 
that in such cases, 38 U.S.C.A. 3010(g) (now 38 U.S.C.A. 
§ 5110(g)) and 38 C.F.R. § 3.114(a) control the effective 
date of the benefit.  Since VAOPGCPREC 5-89 (VA O.G.C. Prec. 
5-89) created entitlement to benefits in cases where there 
was previously no entitlement, it is a liberalizing 
interpretation of the law.

The Board finds that the April 1985 RO rating decision does 
not constitute clear and unmistakable error.  The Board finds 
that this is a case where the rating decision in question was 
based on an existing interpretation of the law, and not a 
case where the statute or regulatory provisions extant were 
undebatably incorrectly applied.  The Board feels constrained 
by VAOPGCPREC 88-90 (VA O.G.C. Prec. 88-90) and VAOPGCPREC 
93-90 (VA O.G.C. Prec. 93-90) to so find.

In sum, according to these General Counsel opinions, the 
effective date for cases in which special monthly 
compensation has been granted for loss of a reproductive 
organ during service, where there was a prior loss of 
reproductive function, is governed by 38 U.S.C.A § 5110(g) 
and 38 C.F.R. 3.114(a).  Consequently, the Board must find 
that the effective date in this case may be no earlier than 
one year prior to the date of the veteran's May 3, 1995, 
reopened claim for special monthly compensation for loss of a 
reproductive organ.  Accordingly, the claim for an effective 
date earlier than May 3, 1994 (one year prior to the date of 
the veteran's May 3, 1995 reopened claim), for SMC for loss 
of a reproductive organ, must be denied.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Under the present circumstances, 
retroactive benefits may be authorized for only a period of 
one year prior to the date of receipt of the claim.  The 
veteran has not cited any legal authority, statute, 
regulation or court case which would permit the Board to make 
the effective date of the award of service connection earlier 
than May 3, 1994.  Hence, the law controls and not the facts.

With regard to the above analysis, the appellant is advised 
that the Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  As 
such, there is no legal authority to assign an effective date 
for the grant of special monthly compensation benefits for 
the appellant's loss of a creative organ any earlier than one 
year prior to the date her reopened claim was received in May 
1994.


ORDER

Clear and unmistakable error has not been established in the 
April 10, 1985, rating decision which pertained to special 
monthly compensation for anatomical loss of a creative organ.

Entitlement to an effective date earlier than May 3, 1994, 
for entitlement for special monthly compensation for loss of 
a reproductive organ, is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

